Citation Nr: 0105314	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  96-44 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
lumbosacral strain, currently evaluated as 40 percent 
disabling.  

2.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty in the Navy from September 
1965 to April 1978.  

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1996 RO decision which granted an increased 
rating from 10 percent to 20 percent for service-connected 
post-traumatic lumbosacral strain (the veteran appealed for a 
higher rating) and which denied a TDIU rating.  In a December 
1997 decision, the Board denied both claims.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an October 1998 order, the 
Court granted a joint motion of the parties (the veteran and 
the VA Secretary) to vacate the December 1997 Board decision 
with regard to these issues and remand such issues.  In 
February 1999, the Board remanded these issues to the RO for 
additional development.  In an August 2000 decision, the RO 
granted an increased rating to 40 percent for the service-
connected low back disability (the veteran continues his 
appeal for a higher rating) and again denied a TDIU rating.  

The present Board decision addresses the issue of an 
increased rating for the low back disability.  The issue of a 
TDIU rating is the subject of the remand which follows the 
decision below.  


FINDING OF FACT

The veteran's service-connected post-traumatic lumbosacral 
strain is no more than severe in degree and includes 
degenerative changes with no more than severe limitation of 
motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for post-
traumatic lumbosacral strain have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 
5292, 5295 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from September 
1965 to April 1978.  Service medical records show that he was 
treated for low back pain. 

In a November 1978 decision, the RO granted service 
connection and a noncompensable rating for low back pain.

Private medical records dated in February 1985 from A. Barton 
Hepburn Hospital show the veteran was diagnosed and treated 
for low back pain.  X-rays of his lumbosacral spine were 
normal.  

A September 1985 VA examiner noted that the veteran's post-
traumatic lumbosacral strain was increasingly symptomatic, 
with minimal degenerative arthritis of the lumbosacral spine. 

In an October 1985 decision, the RO assigned a 10 percent 
rating for service-connected post-traumatic lumbosacral 
strain (formerly rated as low back pain). 

On a March 1986 medical report, G. M. Mina, M.D., indicated 
he treated the veteran in part for complaints of low back 
pain.  On examination of the low back, the doctor noted no 
muscle spasm, tenderness over the entire spine, range of 
motion performed slowly with groans of pain, no pelvic tilt, 
negative straight leg raising tests, and equal deep tendon 
reflexes.  The diagnosis, in pertinent part, was chronic low 
back syndrome.  Dr. Mina's recommendations included weight 
loss, back exercises, and avoidance of prolonged standing and 
walking.

In a September 1986 medical report, N. G. C. Bhat, M.D., 
indicated he saw the veteran in part for complaints of low 
back pain.  On examination, the veteran was noted to be quite 
obese.  X-rays revealed a minimal degree of arthritis.  The 
diagnoses were obesity and arthritis of the spine.  

On a December 1986 VA examination, the examiner's diagnosis, 
in pertinent part, was post-traumatic chronic lumbosacral 
strain with degenerative arthritis of the lumbosacral spine.

On a January 1988 VA examination, the veteran reported 
increasing pain in his low back, with intolerance to lifting 
in his low back.  On examination, he had a marked limp on the 
left and was able to stand straight with a level pelvis.  
There was a mild increase of the lumbar lordotic curve.  
Limitation of motion of the low back was described.  The 
diagnosis, in pertinent part, was post-traumatic degenerative 
arthritis of the lumbosacral spine, increasingly painful.  X-
rays of the lumbosacral spine, dated in January 1988, 
revealed early degenerative changes.

Records from the Social Security Administration (SSA) show 
that the veteran was awarded SSA disability benefits in 
February 1988, based on a primary diagnosis of 
arteriosclerotic heart disease, and secondary diagnoses of 
cardiac arrhythmia, obesity, and mild osteoarthritic changes 
in the left ankle and lumbosacral spine.  It was determined 
that his disability began in April 1987.

VA outpatient records in November 1994 reflect treatment for 
a variety of ailments, including obesity and osteoarthritis.

Private medical records from Massena Memorial Hospital dated 
from January to July 1995 reflect treatment for a variety of 
complaints, including osteoarthritis and low back pain.  A 
January 1995 examination shows that the veteran reported low 
back pain particularly at night and that he denied muscle 
spasms.  On examination, there was no spinal deformity, and 
there was tenderness to palpation on the left side of the 
lumbar spine.  In May 1995, the veteran reported that his 
back pain was worse and that he was not sleeping.  The 
assessment included increased back pain.  In a July 1995 
follow-up examination, the veteran was diagnosed with a 
variety of disorders, including osteoarthritis in several 
joints and chronic back pain.

On an orthopedic examination performed at the VA apparently 
in September 1995, the veteran's motor strength was 5/5 in 
the lower extremities (except the toe flexors), with intact 
sensation (except for bilateral foot numbness), 2+ deep 
tendon reflexes (at the L3 and S1 distribution), no atrophy, 
positive straight leg raising test on the left at 60 degrees, 
lordosis with forward flexed posture, tenderness at the top 
of the left S1 joint, and "reasonable" range of motion of 
the lumbosacral spine, although decreased.  The diagnosis was 
low back pain secondary to osteoarthritis and mechanical 
changes with radicular component on the back.

On an October 1995 VA orthopedic examination, the examiner 
noted that the veteran came into the examination room 
"huffing and puffing and groaning and using two crutches as 
he barely hobbles in," and that he was quite vociferous as 
to back and other joint complaints.  The veteran complained 
of back pain.  On examination, he was markedly overweight, 
with normal curvature of the back.  He could walk without 
crutches for a very short distance but in a very labored 
fashion with very vocal complaints.  Forward bending was 
limited to 50 percent of the normal range of motion with his 
legs held extended and bending forward.  Pedal pulses were 
normal bilaterally.  Reflexes were equal and active in both 
knees and ankles.  Straight leg raising was performed to 60 
degrees when pain was produced in the lumbosacral spine and 
left hip.  No sensory changes were noted in the lower 
extremities.  The examiner stated, "while he may very well 
have organic changes in his musculoskeletal system, there is 
no question that there is a good deal [of] exaggeration of 
his complaints with moaning and groaning. . . ."   X-rays of 
the lumbar spine in October 1995 revealed minimal increase in 
degenerative disease relative to the January 1988 X-ray 
study. 

Private medical records from Massena Memorial Hospital dated 
in March 1996 reflect treatment for multiple joint 
osteoarthritis.  It was noted that this was a major complaint 
of the veteran and that he was referred to the osteoarthritis 
clinic where he was not offered much in terms of additional 
treatment.  

In a June 1996 decision, the RO granted an increased rating 
to 20 percent for service-connected post-traumatic 
lumbosacral strain.  

Private medical records from Massena Memorial Hospital dated 
from July 1996 to January 1999 show that the veteran was 
treated for a variety of disorders, including multiple joint 
osteoarthritis, which at times was noted to be bothersome and 
symptomatic. 

In a February 1999 remand, the Board, in compliance with an 
October 1998 Court order, directed in part the RO to obtain 
medical treatment records for the veteran and afford him a VA 
examination of his service-connected lumbosacral strain.  

Private medical records from Massena Memorial Hospital dated 
in June 1999 show the veteran was treated for a variety of 
disorders, including multiple joint osteoarthritis which was 
noted to be quite severe and physically limiting in terms of 
the veteran's mobility.  

On a June 2000 VA examination, the veteran reported that his 
back pain had progressively worsened and that he had severe 
limited range of motion with constant pain in his low back 
area.  He reported that his pain became worse with prolonged 
sitting or walking.  He denied radiation pain to the 
bilateral lower extremities and bowel or bladder 
incontinence.  He reported mild decreased sensation with 
tingling below the ankle, bilaterally.  He reported that he 
had great difficulty with ambulation due to low back pain and 
that he had to use a walker to ambulate.  He reported that 
physical therapy only gave him temporary mild relief of his 
low back pain and that he was unable to do anything, 
including bending and reaching overhead.  He also reported he 
was unable to lie down in bed in a supine position to sleep 
at night (he said he could only lie on his side).  He 
reported that during flare-ups he was unable to move his back 
at all.  At the time of the examination, the veteran reported 
his back pain was "average" but that in winter time his 
"average" was worse than it was currently.  

On VA examination, the veteran ambulated into the examining 
room using bilateral crutches, which he stated he used all 
the time over the last several years.  He was able to 
ambulate a short distance without the crutches, but he 
reported the pain was severely increased.  The examiner was 
unable to test heel or toe walking due to the veteran's 
complaints of severe pain.  The lower extremity muscle 
strength was within the normal range.  Deep tendon reflexes 
were 2+ and symmetric in the lower extremities.  There was a 
mild decrease in sensation below the ankle area, including 
the entire foot, bilaterally, which was not considered 
consistent with a dermatome distribution.  The lumbar spine 
revealed no gross deformity, incision, scar, or redness or 
masses.  There was severe limited range of motion of the 
lumbar spine, with complaints of pain:  flexion was from 0 
degrees to 30 degrees, extension was from 0 degrees to 10 
degrees, and lateral flexion was from 0 degrees to 10 
degrees.  On palpation, there was moderate tenderness at the 
lower back area, more at L4-S1, and mild tenderness at the 
bilateral sacroiliac joint.  There was no sciatic nerve pain 
or radiation pain to the lower limbs.  During palpation, the 
pain in the low back area did not radiate to the lower limbs.  
During a bilateral straight leg raising test, the veteran 
complained of an increase in low back pain at 45 degrees 
bilaterally, but there was no radiation of this pain to the 
lower limbs.  There was relatively diffuse muscle spasm at 
the paraspinal area, more prominent at L4-S1.  The examiner 
found no radicular symptoms during the examination.  

The impression of the VA examination was chronic back strain 
with degenerative lumbar spine change, without evidence of 
radiculopathy symptoms.  The examiner noted that this change 
may be related to changes of age but that it also may be 
aggravated more by the veteran's previous left ankle injury 
than by the previous back strain.  X-rays of the lumbosacral 
revealed mild degenerative change in the lumbar spine, which 
reflected a very slight progression when compared with an 
October 1995 X-ray study.  The examiner opined that the 
veteran's back strain condition had a moderate to severe 
effect on his functioning and that during a flare-up his 
overall functioning would be more impaired due to his back 
strain.  

In an August 2000 decision, the RO granted an increased 
rating to 40 percent for service-connected post-traumatic 
lumbosacral strain.  

II.  Analysis

Initially, with respect to the issue of an increase in a 40 
percent rating for service-connected post-traumatic 
lumbosacral strain, the Board is satisfied that all relevant 
evidence has been properly developed and that no further 
assistance is required to comply with the duty to assist.  
38 U.S.C.A. § 5103A, as added by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, 
it is the more recent evidence which is of primary concern, 
since this provides the most accurate picture of the current 
severity of the disabilities.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

A 40 percent rating is warranted for severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  The 
veteran's current 40 percent rating is the maximum allowable 
under the code for lumbosacral strain.  38 C.F.R. § 4.71a, 
Code 5295.

VA X-rays studies indicate that there are degenerative 
changes in the lumbar spine, related to the veteran's 
service-connected lumbosacral strain.  Arthritis is rated 
based on limitation of motion of the affected joint.  38 
C.F.R. § 4.71a, Codes 5003, 5010.  The maximum rating for 
limitation of motion of the lumbar spine is 40 percent (for 
severe limited motion).  38 C.F.R. § 4.71a, Code 5292.  The 
veteran is already receiving a 40 percent rating, and thus no 
higher rating based on limitation of motion is permitted, 
even when the effects of pain on use and during flare-ups is 
considered.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnston v. 
Brown, 10 Vet. App. 80 (1997).  

A higher rating of 50 percent is permitted if there is 
ankylosis of the lumbar spine in an unfavorable position.  
38 C.F.R. § 4.71a, Code 5289.  In this case, the medical 
evidence shows that although the veteran's lumbosacral spine 
is limited in motion it is not ankylosed (fixed in one 
position), let alone ankylosed in an unfavorable position.  
Thus, a higher rating on such basis is not warranted.  

A higher rating of 60 percent is permitted if there is 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy and 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Code 5293.  In this case, service 
connection is not in effect for intervertebral disc syndrome, 
and even if it were, a higher rating would not be in order as 
the medical evidence shows no intervertebral disc syndrome, 
let alone such condition to a pronounced degree.  At the last 
VA examination, there was no evidence of radiculopathy.  
Thus, a higher rating under Code 5293 is not warranted.  

In sum, there is no basis for an increased rating for the 
veteran's service-connected lumbosacral spine disability 
under any code of the VA's Schedule for Rating Disabilities.  
As the preponderance of the evidence is against the claim for 
an increase in the 40 percent rating currently assigned for 
the veteran's post-traumatic lumbosacral strain, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An increased rating for post-traumatic lumbosacral strain is 
denied.  


REMAND

As to the remaining issue on appeal of entitlement to a TDIU 
rating, the Board must defer further appellate review of that 
issue pending development by the RO of additional increased 
rating issues (described below) which are in appellate status 
and inextricably intertwined with the TDIU issue.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991); Kellar v. Brown, 6 Vet. 
App. 157 (1994).

In an August 2000 decision, the RO denied in part increased 
ratings for the veteran's service-connected left ankle, 
bilateral hearing loss, and tinea pedis.  In a September 2000 
statement, the veteran's representative indicated that the 
veteran disagreed with this decision and requested the RO to 
issue him a statement of the case (SOC).  When there has been 
an initial RO adjudication of a claim and a timely notice of 
disagreement has been filed as to its denial (see 38 C.F.R. 
§§ 20.201, 20.302(a)), thereby initiating the appellate 
process, the claimant is entitled to an SOC.  As an SOC 
addressing the increased rating issues has not yet been 
issued in the present case, a remand is necessary.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).  

After ensuring due process has been observed in regard to the 
increased rating claims, the RO should readjudicate the 
veteran's claim for entitlement to a TDIU rating.  

Accordingly, the issue is REMANDED to the RO for the 
following action:

1.  The RO should issue a statement of 
the case to the veteran and his 
representative on the issues of increased 
ratings for service-connected left ankle 
disability, bilateral hearing loss, and 
tinea pedis.  The veteran must be advised 
of the time limit in which he can perfect 
an appeal to the Board on these issues by 
filing a substantive appeal.  See 38 
C.F.R. § 20.302(b).  If, and only if, an 
appeal is perfected on these issues, 
should they be certified to the Board for 
further appellate review.

2.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to a TDIU rating.  If the 
decision remains adverse to the veteran, 
the RO should provide him and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate review.  

On remand, the veteran may submit any other evidence and 
argument in support of the matter which the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).





		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 



